Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Election of Restriction Requirement filed on 11/25/2020 and IDS filed on 9/23/2019, 1/06/2021, and 2/23/2021. 
Claims 1-20 are pending.


Election/Restrictions
3.	Applicant's election with traverse of Group I (Claims 1-10 and 18-20) in the reply filed on 11/25/2020 is acknowledged.  The traversal is on the ground(s) that the examination on the merits would not present serious burden on the Examiner.  This is not found persuasive because the examination of Group II would require search using different field of search for placement of routing tracks with respect to the sides of the tracks being aligned relative to grid/tracks, while Group I directed to queries that include overlap of gridline – Wherein, a search for overlap would require different search field for side of pattern placement relative to routing tracks and/or grid of Group II.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (U.S. Pub. No. 2013/0019220 A1).

	As per claim 18, Maruyama discloses:
An integrated circuit comprising: 
a first region of the integrated circuit (See Figure 30, i.e. region 100 top left & Para [0094]-[0095]) comprising: 
a first set of conductive structures extending in a first direction, being located on a first metal layer and having an odd number of functional conductive structures  (See Figure 30, i.e. region 100 top left with 3 tracks 44 & Para [0094]-[0095]); 
a second region of the integrated circuit (See Figure 30, i.e. region 100 bottom left with 2 tracks 44 & Para [0094]-[0095]) comprising: 
 	a second set of conductive structures extending in the first direction, being located on the first metal layer and having an even number of functional conductive structures, the second set of conductive structures being separated from the first set of conductive structures in a second direction different from the first direction (See Figure 30, i.e. region 100 bottom left with 2 tracks 44 with spacing & Para [0094]-[0095]); 
a third region of the integrated circuit (See Figure 30, i.e. region 100 top right box with 3 tracks 44 with spacing & Para [0094]-[0095]) comprising: a third set of conductive structures extending in the first direction, being located on the first metal layer and having the odd number of functional conductive structures (See Figure 30, i.e. region 100 top right box with 3 tracks 44 with spacing & Para [0094]-[0095]); and 
a fourth region of the integrated circuit (See Figure 30, i.e. region 100 bottom right box with 2 tracks 44 with spacing & Para [0094]-[0095]) comprising: a fourth set of conductive structures extending in the first direction, being located on the first metal layer and having the even number of functional conductive structures, the fourth set of conductive structures being separated from the third set of conductive structures in the second direction (See Figure 30, i.e. region 100 bottom right box with 2 tracks 44 with spacing & Para [0094]-[0095]).

As per claim 20, Maruyama discloses all of the features of claim 19 as discloses above wherein Maruyama also discloses wherein the first region of the integrated circuit has a first height in the second direction, the second region of the integrated circuit has a second height in the second direction, the third region of the integrated circuit has a third height in the second direction, the fourth region of the integrated circuit has a fourth height in the second direction, and each of the first height, the second height, the third height and the fourth height being equal (See Figure 30, i.e. region 100 include 

Allowable Subject Matter
7.	Claims 1-10 are allowed.
8.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-10, Closest prior art of record Maruyama et al. (U.S. 
Pub. No. 2013/0019220 A1) discloses layout forming an integrated circuit (IC), the 
method comprising generating, by a processor, a first standard cell layout 
design of the integrated circuit, wherein the generating the first standard cell 
layout design comprises generating a first set of conductive feature layout 
patterns extending in a first direction (See Figure 30, i.e. , pattern 44 and cell 100 
top left box) generating a second standard cell layout design of the integrated 
circuit, the second standard cell layout design abutting the first standard cell 
layout design in the first direction, wherein the generating the second standard 
cell layout design comprises: generating a second set of conductive feature 
layout patterns extending in the first direction, being located on the first metal 
level (See Figure 30, i.e. , pattern 44 and cell 100 top right box).
	The prior art does not teach the limitations: generating a first set of 

first metal level and overlapping a first set of gridlines extending in the first direction; 
generating a second standard cell layout design of the integrated circuit, the second 
standard cell layout design abutting the first standard cell layout design in the first 
direction, wherein the generating the second standard cell layout design comprises: 
generating a second set of conductive feature layout patterns extending in the first direction, being located on the first metal level and overlapping a second set of gridlines extending in the first direction, and the second set of gridlines being separated from the first set of gridlines in a second direction different from the first direction; generating a first set of cut feature layout patterns extending in the first direction, a side of a first cut feature layout pattern of the first set of cut feature layout patterns extending in the first direction is aligned with a first gridline of the first set of gridlines or the second set of gridlines; and manufacturing the integrated circuit based on at least the first standard cell layout design or the second standard cell layout design, as recited in independent claim 1, where claims 2-10 directly and/or indirectly dependent from.
	With respect to claim 19: The prior art does not teach the limitations of 
claim 19.






Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.